PER CURIAM.
Appellant’s complaint for foreclosure of a mechanic’s lien was dismissed by the chancellor on defendants’ motion when it appeared that the lien had become outlawed by lapse of time for failure of the lien claimant to file in the circuit court the notice required by § 84.21, Fla.Stat., F.S.A. In so ruling the chancellor was eminently correct, and we affirm the order of dismissal on the authority of Cowherd & Sanderlin, Inc. v. Modern Improvement Co., Fla.App.1962, 142 So.2d 786, and authorities cited therein.
Affirmed.